Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on May 27, 2021 has been received and considered. By this amendment, claims 1, 3, 7-11, 13, 14, 17, 18, and 20 are amended and claims 1-22 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “non-random” in line 5. It is unclear what is considered “non-random” in the context of the claims as the claims and the specification fail to describe non-random.
Claim 1 recites the limitation "wherein the temporal pattern of stimulation is based on a model-based optimization technique" in lines 6-7. This recitation is indefinite because it further limits an element, the temporal pattern, that is not positively recited. It is therefore unclear what is required by this recitation. Furthermore, it is unclear from the claims and the accompanying specification how the temporal pattern of stimulation is “based on” a model-based optimization technique. Is a model-based optimization technique used in some way to determine the temporal pattern of stimulation? Or is there some other way that the model-based optimization technique forms a basis for the temporal pattern of stimulation?
Claim 2 recites the limitation "wherein the temporal pattern of stimulation is applied to reduce at least one symptom of a neurological disease or disorder" in lines 1-2. This recitation is indefinite because it further limits an element, the temporal pattern of stimulation, that is not positively recited. It is therefore unclear what is required by this recitation.
Claim 3 recites the limitation "wherein the model-based optimization technique comprises application of at least one of a genetic algorithm or swarm intelligence algorithm, to reduce at least one model-based measurement that serves as a proxy for a symptom of the patient" in lines 1-4.  This recitation is indefinite because it further limits an element, the model-based optimization technique, that is not positively recited. It is therefore unclear what is required by this recitation. Furthermore, it is unclear to what the “at least one of a genetic algorithm or swarm intelligence algorithm” is applied.
Claim 4 recites the limitation "wherein tremor is the at least one symptom of a neurological disease or disorder" in lines 1-2. This recitation is indefinite because it further limits an element, the at least one symptom of a neurological disease or disorder, that is not positively recited. It is therefore unclear what is required by this recitation.
Claim 7 recites the limitation “non-random” in line 6. It is unclear what is considered “non-random” in the context of the claims as the claims and the specification fail to describe non-random.
Claim 7 recites the limitation "wherein the temporal pattern of stimulation is based on a model-based optimization technique" in lines 7-8. It is unclear from the claims and the accompanying specification how the temporal pattern of stimulation is “based on” a model-based optimization technique. Is a model-based optimization technique used in some way to determine the temporal pattern of stimulation? Or is there some other way that the model-based optimization technique forms a basis for the temporal pattern of stimulation?
Claim 9 recites the limitation “the first temporal pattern of stimulation” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the first…temporal pattern of stimulation” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the temporal pattern of stimulation" in lines 1-2. It is unclear if this is referring to the first or the second temporal pattern of stimulation.
Claim 13 recites the limitation "the temporal pattern of stimulation" in lines 1-2. It is unclear if this is referring to the first or the second temporal pattern of stimulation.
The term "clinically beneficial" in claim 13 is a relative term which renders the claim indefinite.  The term "clinically beneficial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown what would be considered “clinically beneficial” in terms of cost versus something that would not be considered “clinically beneficial.” It appears that “clinically beneficial” is somewhat subjective and, thus, the metes and bounds of the claim cannot be readily ascertained.
Claim 14 recites the limitation "the temporal pattern of stimulation" in lines 1-2. It is unclear if this is referring to the first or the second temporal pattern of stimulation.
Claim 15 recites the limitation "the temporal pattern of stimulation" in line 3. It is unclear if this is referring to the first or the second temporal pattern of stimulation.
Claim 17 recites the limitation “non-random” in lines 4-5 and 10. It is unclear what is considered “non-random” in the context of the claims as the claims and the specification fail to describe non-random.
Claim 17 recites the limitation "wherein the first temporal pattern of stimulation is based on a model-based optimization technique" in lines 5-6. This recitation is indefinite because it further limits an element, the temporal pattern, that is not positively recited. It is therefore unclear what is required by this recitation. Furthermore, it is unclear from the claims and the accompanying specification how the temporal pattern of stimulation is “based on” a model-based optimization technique. Is a model-based optimization technique used in some way to determine 
Claim 17 recites the limitation "an analysis of the first temporal pattern of stimulation reducing at least one symptom of neurological disease or disorder" in lines 11-12. It is unclear what is required by such a recitation. Does an analysis need to be performed? What would perform such an analysis? Does the first temporal pattern of stimulation have to reduce at least one symptom, or does the claim simply require that an analysis be performed and the results of such an analysis are immaterial?
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2006/0015153 to Gliner (previously cited). Regarding claim 1, Gliner discloses a neural stimulation device comprising: an implantable pulse generator 100 (see Figure 2A). It is respectfully submitted that the language “transmitting a temporal pattern of stimulation for application to neurological tissue of a patient, the temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non- random, differing inter-pulse intervals therebetween; and wherein the temporal pattern of stimulation is based on a model-based optimization technique” fails to further limit the claimed invention over that of the prior art because it is an intended use and/or functional recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Furthermore, in order to be given patentable weight, a function recitation must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the .
Regarding claim 2, it is respectfully submitted that the recitation “wherein the temporal pattern of stimulation is applied to reduce at least one symptom of a neurological disease or disorder” fails to further define the claimed invention over that of the prior art, as such a recitation merely recites the intended result of the temporal pattern of stimulation rather than any further limiting structure for the device. Furthermore, Gliner discloses that the temporal pattern of stimulation is applied to reduce at least one symptom of a neurological disease or disorder (see paragraph [0097]).
Regarding claim 3, it is respectfully submitted that the recitation “wherein the model-based optimization technique comprises applications of at least one of a genetic algorithm or swarm intelligence algorithm, to reduce at least one model-based measurement that serves as a proxy for a symptom of the patient” fails to further define the claimed invention over that of the prior art, as such a recitation modifies a recitation of claim 1 that was not positively recited rather than any further limiting structure for the device.
Regarding claim 4, Gliner discloses that tremor is the at least one Parkinson Disease symptom of the patient (see paragraphs [0041] and [0105]).
Regarding claim 5, Gliner discloses that wherein the implantable pulse generator comprises an on-board, programmable microprocessor (108).
Regarding claim 6, wherein the microprocessor carries embedded code to transmit the temporal pattern of stimulation through the implantable pulse generator (see element 109 and paragraph [0066]).
Regarding claim 7, Gliner discloses a method for stimulation of a targeted neurological tissue region comprising the step of: applying electrical current to a targeted neurological tissue region of an animal using an implantable pulse generator (see Abstract) according to a temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween (see paragraphs [0074]-[0077] and [0080]); wherein the temporal pattern of stimulation is based on a model-based optimization technique (see paragraphs [0078] and [0097]), wherein the temporal pattern is intended to reduce at least one symptom of a neurological disease or disorder of the animal, tremor (see paragraphs [0041], [0097], and [0105]).
Regarding claim 8, Gliner discloses utilizing the model-based optimization technique to determine a second temporal pattern of stimulation, the second temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween (see paragraphs [0074]-[0077], [0080], and [0168]-[0172]); and applying electrical current to the targeted neurological tissue region of the animal using the pulse generator according to the second temporal pattern of stimulation to reduce at least one symptom of a neurological disease or disorder of the animal (see paragraphs [0097] and [0170]).
Regarding claim 9, Gliner discloses repeating the applying electrical current to the targeted neurological tissue region of the animal using the pulse generator according to the second temporal pattern of stimulation in succession, wherein the second temporal pattern of stimulation is different from the first temporal pattern of stimulation (see paragraph [0080]).
Regarding claim 11, Gliner discloses obtaining results of the first or second temporal pattern of stimulation and utilizing a computer model to analyze results of the first or second temporal pattern of stimulation (see paragraph [0093]).
Regarding claim 12, Gliner discloses that analyzing results of the temporal pattern of stimulation comprises quantitatively assessing the temporal pattern of stimulation having an average frequency and at least one model-based measurement that serves as a proxy for a symptom of the animal (see paragraph [0171]).
Regarding claim 13, Gliner discloses that analyzing results of the temporal pattern of stimulation includes applying a cost function for the temporal pattern of stimulation based upon the at least one model-based measurement that serves as a proxy for a symptom of the animal and frequency, the cost function weighting the at least one model-based measurement and frequency to minimize the at least one model-based measurement and frequency at a clinically beneficial cost (see paragraph [0171]).
Regarding claim 14, Gliner discloses that analyzing results of the temporal pattern of stimulation includes calculating the cost function to evaluate the cost of the temporal pattern of stimulation (see paragraph [0171]).
Regarding claim 15, Gliner discloses that the second temporal pattern of stimulation reduces the at least one symptom of the neurological disease or disorder of the animal more than the temporal pattern of stimulation (see paragraphs [0093] and [0171]).
Regarding claim 16, Gliner discloses that the at least one symptom of the neurological disease or disorder is tremor (see paragraph [0041] and [0105]).
Regarding claim 17, Gliner discloses a device comprising an implantable pulse generator 100 (see Fig. 2A) and at least one output 104 from the implantable pulse generator, the output operatively coupled with at least one electrode 150 (see Figures 1B and 2A). It is respectfully submitted that the recitations “applying a first temporal pattern of stimulation to neurological tissue of a patient, the first temporal pattern of stimulation comprising a repeating succession of a non-th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. Furthermore, Gliner discloses applying a first temporal pattern of stimulation to neurological tissue of a patient, the first temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween, wherein the first temporal pattern of stimulation is based on a model-based optimization technique (see paragraphs [0074]-[0078], [0080], and [0139]-[0143]); wherein the pulse generator is programmable to apply a second a second temporal pattern of stimulation for application to neurological tissue of the patient, the second temporal pattern of stimulation comprising a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween, the second temporal pattern of stimulation based upon an analysis of the first temporal pattern of stimulation 
Regarding claim 18, it is respectfully submitted that the recitation “wherein the second temporal pattern of stimulation generally prevents generation of bursting activity within a brain of the patient” fails to further limit the claimed invention over the prior art because it simply recites the intended result of the second temporal pattern of stimulation rather than further defining the device in any way. Furthermore, Gliner discloses such in paragraphs [0041] and [0105].
Regarding claim 19, it is respectfully submitted that the recitation “wherein the second temporal pattern of stimulation correlate with suppression of pathological oscillatory activity in the basal ganglia” fails to further limit the claimed invention over the prior art because it simply recites the intended result of the second temporal pattern of stimulation rather than further defining the device in any way. Furthermore, Gliner discloses such in paragraphs [0041] and [0105].
Regarding claim 20, Gliner discloses an electrode implantable into a brain of the patient (see paragraph [0050]).
Regarding claim 21, Gliner discloses that the implantable pulse generator includes an on-board, programmable microprocessor (see paragraph [0050]).
Regarding claim 22, Gliner discloses that the microprocessor carries embedded code generating the second temporal pattern of stimulation (see paragraph [0066]).
Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein, as the objections/rejections to which they apply are no longer pending. 
Regarding the rejection of claims 1, 7, and 17 under 35 USC 112(b), the Applicant argues that the previous recitation “wherein the temporal pattern is adapted from applying a model-based optimization technique” was clear as written and a person having ordinary skill in the art would understand what is claimed when the claim is read in light of the specification. However, the 
Regarding the rejection of claim 3 as being indefinite, the Applicant argues that claim 3 was rejected as lacking antecedent basis for the limitation “wherein the model-based optimization technique…” and submitted that there was antecedent basis. However, claim 3 was not rejected for lacking antecedent basis for this phrase, but rather was rejected for further limiting something that was not positively recited. Similarly, contrary to Applicant’s argument, claim 4 was not rejected for lacking antecedent basis for “wherein tremor is the at least one symptom of a neurological disease or disorder”, but rather was rejected for further limiting something that was not positively recited.
Regarding the rejection of claim 13 as being indefinite, the Applicant argues that “clinically beneficial can include reducing at least one symptom of neurological disease or disorder and modifying the second temporal pattern of stimulation to be more effective” and non-limiting examples are includes in paragraph [0103] of the specification. Examples cannot of “clinically beneficial” cannot be found in paragraph [0103] and it is requested that Applicant clearly point out what examples Applicant is referring to. Furthermore, claim 13 recites “clinically beneficial” in the context of “a clinically beneficial cost” and it is, therefore, unclear how “reducing at least one symptom of neurological disease or disorder and modifying the second temporal pattern of stimulation to be more effective” would apply to a clinically beneficial cost.
Regarding the rejection of claim 17 as being indefinite for the recitation of “an analysis of the first temporal pattern of stimulation reducing at least one symptom of neurological disease or 
Regarding the rejection of the claims under 35 USC 102 as being anticipated by Gliner, the Applicant argues that Gliner fails to disclose “a repeating succession of a non-regular pulse train comprising a plurality of pulses having non-regular, non-random, differing inter-pulse intervals therebetween.” As discussed in the rejections above, the device claims do not require this limitation as they are written as intended use or functional recitations. Regarding the method claims, it is submitted that the recitation of the “pseudo-random, quasi-random, random-like, or partially random” pulses satisfy the limitation because they are not true random pulses and are differentiated from true random by Gliner reciting random separately in the list. The Applicant has failed to describe in the specification what is considered “non-random” or to differentiate. It is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792